Citation Nr: 1527927	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-21 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for Crohn's disease prior to April 11, 2013, and in excess of 60 percent from April 11, 2013. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) prior to April 11, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that granted service connection for Crohn's disease and assigned an initial 30 percent rating, effective June 2, 2004, the date of receipt of the claim for service connection.

In May 2013, the RO granted a 60 percent rating for Crohn's disease and a TDIU, effective April 11, 2013. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in September 2014.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected Crohn's disease has been manifested for the entire period of the appeal with severe abdominal pain with numerous flare-up attacks per year, minor weight loss, and only fair health between exacerbations, but with no anemia or serious complications such as liver abscesses. 

2.  The Veteran's service-connected Crohn's disease precluded all forms of substantially gainful employment for the entire period of time covered by this appeal.   


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but not higher, for service-connected Crohn's disease, effective June 2, 2004, are met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4. 114, Diagnostic Code 7323 (2014).  

2.  The criteria for a TDIU, effective June 2, 2004, are met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran appealed the initially assigned rating for his service-connected Crohn's disease.  Notice is not required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess, at 490.   In this case, the Veteran's claim for service connection for his Crohn's disease was granted and an initial rating was assigned in the August 2010 rating decision.  Therefore, as the Veteran has appealed the initially assigned rating, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA and identified private medical records have been associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided VA examinations or specialist consultations regarding the severity of Crohn's disease in February 2009, August 2010, and April 2013.  The examinations involved an accurate summary of the history, a thorough clinical evaluations in compliance with regulations and protocols, and assessments of the imposed functional limitations.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the September 2014 Board hearing, the undersigned VLJ noted that basis of the prior determination and the elements of the claim that were lacking.  The VLJ questioned the Veteran on the nature and severity of his disability and its impact on his employment and daily activities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

II. Analysis

The Veteran served as a U.S. Army vehicle driver including service in Germany from July 1968 to December 1970.  He contended in several written statements and during the Board hearing that he experienced episodes of debilitating abdominal pain, weakness, and weight loss that caused him to cease work as a partner in a construction business in 2004.  

Ratings for service-connected disabilities are determined by comparing the symptoms a veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The rating schedule does not provide a unique Diagnostic Code for Crohn's disease.  The Veteran's current rating for Crohn's disease has been assigned by analogy to Diagnostic Code 7323 for ulcerative colitis.  After review of other potentially applicable Diagnostic Codes for the digestive system, the Board finds that this Diagnostic Code contemplates the predominant disability picture because it encompassses all of the Veteran's symptoms and provides a range of ratings most favorable to the Veteran.  

Where the disease is pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, a 100 percent rating is warranted.  Severe disease, with numerous attacks per year and malnutrition, with health only fair during remissions, warrants a 60 percent rating.  A 30 percent rating is warranted for moderately severe disease with frequent exacerbations.  38 C.F.R. § 4.114, DC 7323. 

The rating schedule provides guidance in the evaluation of gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders.  For purposes of evaluating conditions in 38 C.F.R. § 4.114 , the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

Service treatment records are silent for any symptoms, diagnoses, or treatment for gastrointestinal disease.  In a September 1970 Army discharge physical examination, the Veteran's weight was 165 pounds, and he described his general state of health as "marvelous."  

Throughout the period covered by the appeal, the Veteran gastrointestinal disease was treated primarily by a private primary care physician and a private internal medicine physician.  The Veteran began co-managed VA treatment in November 2004 for mental health symptoms and medication management.  

In a January 2006 statement, the Veteran noted that he first experienced episodes of abdominal pain in 1971 and was treated on many occasions by different physicians and at different hospitals with no clear diagnosis.  He noted in statements in December 2009, August 2010, and September 2010 that he was first diagnosed with Crohn's disease in 2001 after having experienced weight loss to 128 pounds and limitations of lifting more than 10 pounds because of weakness that required bed rest for weeks at a time.  He noted that he had to cease work in his construction business in 2004 because he could not properly perform his duties with a partner in the business.  He reported that he was able to regain weight with the use of steroid medications but developed osteoporosis and experienced frequent infections because of a compromised immune system.  

In a December 2009 statement, the Veteran's business partner noted that he observed the Veteran experiencing severe episodes of abdominal distress that kept him bedridden for weeks at a time and caused progressive weakness and fatigue such that the Veteran quit the business in 2005.  He noted that the Veteran was no longer able to perform household maintenance such as lawn mowing and required transportation assistance for shopping and medical appointments.  

During the September 2014 Board hearing, the Veteran testified that the onset of his gastrointestinal symptoms was in approximately 2000 when he weighed 175 pounds.  His disease progressed such that he was malnourished and weighed 128 pounds in 2004 and from then until 2007 experienced episodes that required bed rest for weeks at a time.  He stated that steroid medication over many years caused osteoporosis and a weakened immune system until his physicians changed to an intravenous medication for the last three years.  He stated that he experienced attacks that required bed rest for two to three days every five weeks.   He also stated that his VA mental health physicians told him that stress exacerbated the disease.  He reported that he had one unsuccessful VA surgery and that another was planned.  The Veteran's friend testified that he and other friends provided assistance to the Veteran on many daily activities such as shopping and transportation that allowed the Veteran to continue to live alone.  

The Veteran authorized the recovery of private record from his attending physicians and hospitals.  In July 2003, a physician reviewed the results of a series of small bowel imaging studies and noted an abnormal terminal ilium with debris and two fistulous tracts compatible with Crohn's disease.  In a June 2006 letter, the Veteran's private internal medicine physician noted that the Veteran had been diagnosed with Crohn's disease in 2001 and had been under his treatment since 2003 for severe ileitis.  In an April 2008 letter, the Veteran's primary care physician noted that he had been treating the Veteran for several years for episodes of nearly constant abdominal pain with severe flare-ups every few days.  A side effect of medications had made him susceptible to infections requiring courses of anti-biotic medication.  The physician noted that the Veteran was capable only of sedentary work.  Neither physician provided any supporting clinician records other than a June 2004 record in which the primary care physician noted that the Veteran appeared "very thin" and "chronically ill" but weighed 165 pounds.  He evaluated the disease as fairly severe.  However, neither physician diagnosed anemia or malnutrition.  

The Veteran began VA outpatient in October 2004.  In an initial mental health examination in November 2004, a VA psychiatrist noted the Veteran's ongoing gastrointestinal disease, that he used medical marijuana on a daily basis for decades to suppress the symptoms and increase appetite, and that he experienced poor sleep and irritability as a result of multiple stressful events including family deaths and a protracted legal matter involving and alleged assault on a neighbor.  There was no mention of malnutrition or substantial weight loss.  

In addition to mental health treatment, the Veteran was seen for gastrointestinal symptoms during infrequent outpatient encounters over the next five years.  Blood tests showed normal hemoglobin, and there were no diagnoses of anemia or malnutrition.  In July 2005, the Veteran experienced a flare-up episode lasting six weeks requiring bed rest.  In October 2005, the Veteran reported that he was only able to work part time.  In February 2006, his weight was 153 pounds, and hemoglobin was normal.  In August 2007, liver function tests were normal.  The Veteran reported that he was able to travel to other states to visit family and friends on several occasions between episodes.  In January 2008, the Veteran was arrested for an alleged assault and embarked on a six year effort to prove his innocence that caused significant stress.   In February 2008, a VA physician reviewed the record and noted that the Veteran's disease was progressive but focal.  A computed tomography scan obtained in April 2006 continued to show thickening and narrowing of the terminal ileum with two fistulas making the Veteran a candidate for surgical intervention.  There is no lay or medical evidence that the Veteran underwent the surgery.   

In September 2009, a VA physician reviewed the claims file and agreed that the disease was focal.  The Veteran's weight was 175 pounds with normal hemoglobin.  The physician also noted the Veteran's family history and genetic markers for Crohn's disease.  

In August 2010, a VA gastroenterologist accurately summarized the history and examined the Veteran.  The Veteran's weight was 188 pounds.  He reported episodes of abdominal pain and denied any history of diarrhea or bloody bowel movements.  A bone scan showed osteopenia but not osteoporosis.  The specialist noted that the Veteran had been prescribed steroid medication for over 10 years and recommended changing to a biologic medication.  The Veteran was not seen again until April 2011 after another episode of abdominal pain.  New imaging continued to show fistulas and an ileum restriction with a possible foreign body resembling a pill.  Liver function was normal, and the Veteran was started on the biologic medication, administered intravenously.  In December 2011, the Veteran underwent another computed tomography scan that continued to show fistulas and a tubular foreign body in the terminal ileum, similar to that noted in April.  The Veteran weighed 188 pounds with no anemia but continued to report persistent low energy level and abdominal pain, worse with eating or exertion.  The specialist increased the dose of biologic medication and tapered the steroids.  Mental health clinicians noted improvement in sleep following the resolution of the legal matter.  

In April 2013, a VA physician noted a review of the claims file and the Veteran's report of weight varying between 160 and 170 pounds and abdominal pain with constipation and nausea that prevented eating well.  He reported constant abdominal distress with flare-up episodes more than seven times in the past year.  The physician noted no weight loss but also noted general debility.  The physician noted the results of the imaging studies and that the Veteran had not undergone surgical intervention.  Laboratory testing continued to show normal liver function and no anemia. The physician noted, "The bowel disorder causes disability enough to impact employability, both sedentary and physical because of daily abdominal pain and weakness."  

Considering all the competent and credible lay and medical evidence and resolving all doubt in favor of the Veteran, the Board finds that a rating of 60 percent for Crohn's disease and for a TDIU is warranted from June 2, 2004, the date of receipt of the claim for service connection.  

The entire history showed that the Veteran's disease and the impairment of his employment and daily activities were relatively constant throughout the period of the appeal.  Although his VA and private physicians noted that the disease was progressive, all imaging studies showed the same focal fistulas and obstructions.  There is ample lay and medical evidence that the Veteran experienced constant abdominal distress with several exacerbations per year for which he confined himself to bed rest.  These reports were confirmed by his former business partner and friends and were accepted by many clinicians and examiners without challenge.  Private and VA records show that the Veteran's health was at most fair during exacerbations.  If anything, the Veteran's symptoms were more severe early in the appeal period prior to medication with steroids and more improved in later years with treatment with the biologic medication.  

Regarding malnutrition, both VA and private clinicians noted that the Veteran experienced discomfort after eating and presented a thin appearance.  The Veteran reported a weight of 128 pounds in the early 2000s, but the majority of weight measurements were between 153 and 188 pounds with an otherwise stable disease profile.  This represents a variation of about 10 percent from a base weight of 165-170 pounds and best fits the regulatory definition of minor weight loss.  Although the Veteran reported and clinicians noted general ill health appearance and apparent weakness, none of the clinicians and examiners diagnosed malnutrition, anemia, or liver disease.

Therefore, the Board finds that the Veteran's Crohn's disease is best evaluated for the entire period of the appeal as severe with frequent exacerbations and generally only fair health between episodes, notwithstanding the absence of a clinical diagnosis of malnutrition.  A higher schedular rating of 100 percent is not warranted at any time during the period of the appeal because the medical records do not show marked malnutrition, anemia, or liver complications.  The Veteran is able to travel out of state between exacerbations and has improved considerably with the changes in medication and resolution of certain stress factors.  

Additionally, the Board contemplated whether this matter should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected Crohn's disease with the established criteria found in the rating schedule. The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, all of the Veteran's symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  The criteria include qualitative terms such as "severe" and "pronounced" that permit consideration of all relevant symptoms and limitations.   

The Veteran contended that he also experienced a mental health disability, osteoporosis causing fractures, and a compromised immune system with frequent infections caused by the disease or by steroid medications taken over a prolonged period of time.  Regarding the infections, the rating criteria contemplate the Veteran's general debilitation and only fair state of health between exacerbations that includes periodic infections.  The Veteran has not been diagnosed with osteoporosis but rather with osteopenia, a disease causing a reduction in bone mass but not to the extent that fractures occur with minimal trauma as with osteoporosis.  See Dorland's Illustrated Medical Dictionary, 1336 (30th Ed., 2003).  Finally, VA outpatient mental health records show that the Veteran's diagnosed depression and anxiety was the result of multiple stressful events in his life and not secondary to Crohn's disease.  The RO denied service connection for depression and anxiety in August 2012 including as secondary to Crohn's disease, and the issue is not on appeal.  

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a).

Here, the record shows that the Veteran sold his share of his construction business in 2004.  He and his business partner provided credible lay evidence that his Crohn's disease caused constant abdominal pain and weakness to the extent that he was unable to perform even sedentary business management tasks.  Although the Veteran was able to travel away from his home, he has not attempted to return to work.  There is credible lay evidence that the Veteran requires assistance from friends to perform some daily activities such as shopping and home maintenance.  Medical records including the opinion of a VA physician in April 2013 support the Veteran's testimony that he is unable to work in either sedentary or physical occupations because of his constant abdominal pain with frequent exacerbations and general weakness.  Because the Board finds that level of severity has been relatively constant and productive of a severe disability for the entire period of the appeal, a TDIU is warranted for the entire period of the appeal, effective June 2, 2004.   


ORDER

An initial rating of 60 percent, but not higher, for Crohn's disease is granted, effective June 2004.  

A total rating based on individual unemployability (TDIU) is granted, effective June 2, 2004.   


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


